Appeal from order of protection, Family Court, New York County (Susan Knipps, J.), entered on or about October 13, 2010, which, among other things, directed that respondent father stay away from the mother and her home, and refrain from communicating with her by any means, until December 1, 2010, unanimously dismissed, without costs, as moot. Appeal from permanency hearing order (same court and Judge), entered on or about December 2, 2009, unanimously dismissed, without costs, as abandoned.
Since the order of protection being challenged has expired by its own terms, the appeal is moot (see Matter of Louis N. [Dawn O.], 98 AD3d 918 [1st Dept 2012]; Matter of Brandon M. [Luis M.], 94 AD3d 520 [1st Dept 2012]). Were we to reach the merits, we would find that the Family Court’s order was authorized by Family Court Act § 1056 in the context of a neglect proceeding based on allegations of domestic violence in the child’s presence, and that appellant’s evidentiary objection is unpreserved. Moreover, the mother’s testimony corroborated the statements in the 18 domestic incident reports admitted into evidence. Concur— Sweeny, J.P., Saxe, DeGrasse, Abdus-Salaam and Feinman, JJ.